The opinion of the Court was by
Weston C. J:
It is incumbent on the plaintiff, before he cari maintain an action, to show that he is legally entitled to the services of the minor. The title he sets up is in virtue of indentures, executed by himself and the overseers of the poor of the town of BucJcsport. He relies upon a binding under the sixth section of the act for the relief of the poor. Statute of 1821, c. 122. It is there expressly required, that in regard to male children bound out, provision shall be made in the deed, that they shall be instructed to read, write and cypher. This provision is too important to be disregarded; and its omission in the indentures in question, must be held fatal to their validity. The overseers were not at liberty to substitute the opinion of the master, as to what might be necessary to qualify the child for usefulness. The plaintiff having no other right to the services of the minor, the verdict cannot be supported. #
Exceptions sustained.